Citation Nr: 1600479	
Decision Date: 01/07/16    Archive Date: 01/21/16

DOCKET NO.  10-00 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to an increased rating for migraine headaches, currently evaluated as 30 percent disabling.

2. Entitlement to an increased rating for reactive airway disease, currently evaluated as 30 percent disabling.

3. Entitlement to an increased rating for lumbar sprain, currently evaluated as 20 percent disabling.

4. Entitlement to an increased rating for right shoulder tendonitis, currently evaluated as 10 percent disabling.

5. Entitlement to a compensable rating for pseudofolliculitis barbae and onychomycosis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and L. T.


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1997 to December 2001.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego and Los Angeles, California.

In a November 2014 rating decision, the RO in Los Angeles, California granted entitlement to a TDIU effective September 8, 2010.  He was told this represented a complete grant as to this issue.  In the Veteran's initial March 2008 application, he claimed entitlement to a TDIU beginning in November 2007.  Following a 2008 rating action denying the benefit, he did not enter a notice of disagreement as to that issue.  It is not, therefore, otherwise before the Board.

In July 2015, the Veteran testified at a Travel Board hearing before the undersigned.  A transcript of the hearing is of record.  He and L.T., offered testimony on these issues at the RO.  A transcript of that hearing is also of record.

At the July 2015 hearing, the appellant requested to testify as to the issue of entitlement to an increased rating for an acquired psychiatric disorder.  That issue, however, is not currently before the Board.  Although the Veteran appealed a May 2010 denial of entitlement to service connection for depressive disorder, the RO subsequently granted service connection.  The Veteran did not appeal the initially assigned rating.  The Board therefore recognizes that the Veteran has raised the issue of entitlement to an increased rating for major depressive disorder at the July 2015 hearing.  The Veteran and his representative are advised that a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The issues of entitlement to increased ratings for reactive airway disease and a lumbar sprain, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Prior to July 23, 2015, the Veteran's migraine headaches did not result in very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

2. Resolving all reasonable doubt in favor of the Veteran, beginning July 23, 2015, the Veteran's migraine headaches have resulted in very frequent, completely prostrating, and prolonged attacks productive of severe economic inadaptability.

3. Symptoms of right shoulder tendonitis have not more nearly approximated limitation of motion of the major arm to a point at shoulder level.

4. The Veteran's pseudofolliculitis barbae and onychomycosis have not involved at least five percent, but less than 20 percent, of the entire body, or at least five percent, but less than 20 percent, of exposed areas, or required intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during any twelve-month period.


CONCLUSIONS OF LAW

1. Prior to July 23, 2015, the criteria for a rating in excess of 30 percent for migraine headaches have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§  3.102, 3.159, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2015).

2. Resolving all reasonable doubt in favor of the Veteran, the criteria for a 50 percent rating for migraines headaches, from July 23, 2015, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A; 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.124a, Diagnostic Code 8100.

3. The criteria for a rating in excess of 10 percent for right shoulder tendonitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A; 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.71a, Diagnostic Codes 5201, 5099-5024.

4. The criteria for a compensable rating for pseudofolliculitis barbae and onychomycosis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A; 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.118, Diagnostic Codes 7806, 7813.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  In April 2008, VA notified the Veteran of the information and evidence needed to substantiate his claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.

The Veteran's statements in support of the claims are of record, including testimony provided at a hearing before the undersigned Veterans Law Judge.  The Board hearing focused on the elements necessary to substantiate his increased rating claims and the Veteran, through his testimony and his representative's statements, demonstrated that he had actual knowledge of the elements necessary to substantiate these claims.  There was also testimony before RO personnel and that testimony has also been fully considered.

Legal Principles

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

While it is necessary to consider the complete medical history of the Veteran's condition in order to evaluate the level of disability and any changes in condition, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); Francisco v. Brown, 7 Vet. App. 55 (1994).

In deciding the Veteran's increased evaluation claims, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.

Migraine Headaches

The Veteran's migraine headaches are rated under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Under Diagnostic Code 8100, a 30 percent rating is warranted for characteristic prostrating attacks occurring on an average once a month over last several months.  A 50 percent rating is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

The Rating Schedule does not define "prostrating."  A lay definition of the term is that it means "utter physical exhaustion or helplessness."  See Webster's New World Dictionary of American English, 1080 (3rd ed. 1986).  A medical definition of this term is that it means "extreme exhaustion or powerlessness."  See Dorland's Illustrated Medical Dictionary 1367 (28th ed. 1994).

At an April 2008 VA contract examination, the appellant reported severe headaches occurring on average three times per month and lasting one day.  He added that when the headaches occurred, he had to stay in bed and was unable to do anything.  Symptoms included sensitivity to light and sound.  Physical examination, to include of the cranial nerves, was normal.

At a June 2009 VA contract examination, the Veteran again reported experiencing severe headaches about three times per month and lasting one day, which again required him to stay in bed and do nothing.  Cranial nerve examination was normal.  The examiner diagnosed the Veteran with mild migraine headaches.

At a December 2011 VA contract examination, the appellant described his headaches as extremely painful which worsened with lights and noise.  Again, he noted that when they occurred, he had to stay in bed and was unable to do anything.  He reported experiencing headaches about twice per month, each lasting about one day.  Although the examiner estimated that the headaches resulted in difficulty being productive and with activities of daily living during acute attacks, the Veteran denied experiencing any overall functional impairment from the migraines.

At the July 2015 hearing, the Veteran reported that he experienced migraines about three to four times per week, each of which lasted about one day to a day and a half to recover from.  The appellant noted that the migraine headaches were one of the factors that prevented him from maintaining employment.  See hearing transcript pages 5-7.

In light of the above, the Board finds that a rating in excess of 30 percent is not warranted until July 2015, at which point, a 50 percent rating is warranted.

At the April 2008 and June 2009 examinations, the appellant reported severe headaches occurring on average three times per month and lasting one day but by December 2011, they occurred only about twice per month.  Two to three days per month, while significant and more than the one per month average outlined in the criteria for a 30 percent rating, is not "very frequent," and while such headaches certainly had some occupational impact, they do not appear to have been productive of severe economic inadaptability.  Indeed, the June 2009 examiner diagnosed him with only "mild" migraine headaches and although the December 2011 examiner estimated that his headaches resulted in some difficulty being productive, the appellant denied experiencing any overall functional impairment.  Further, in the March 2008 application for a TDIU, the Veteran identified only his lumbar spine disability as preventing employment.

By July 2015, however, the migraines appear to have significantly increased in frequency, resulting in a corresponding negative impact on productivity.  At the hearing, the appellant reported experiencing migraines about three to four times per week, each of which required at least one day to recover from.  In contrast to the initial application for a TDIU, he also reported that the migraine headaches were one of the major factors preventing him from working.

The Veteran is competent to report symptoms such as headaches and sensitivity to light and sound, and the Board finds his statements credible.  While the lay statements do not support a rating in excess of 30 percent for the period prior to July 23, 2015, resolving all reasonable doubt in favor of the Veteran, a 50 percent evaluation - the maximum schedular evaluation - is warranted beginning July 23, 2015.  38 C.F.R. § 4.3.

Right Shoulder Tendonitis

The Veteran's right shoulder tendonitis is rated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Codes 5099-5024.  Unlisted disabilities requiring rating by analogy will be coded by the numbers of the most closely related body part and "99."  38 C.F.R. § 4.27 (2015).  The hyphenated diagnostic code in this case indicates that an unlisted musculoskeletal disability, under Diagnostic Code 5099, was the service-connected disability, and tenosynovitis, under Diagnostic Code 5024, was a residual condition.  Tenosynovitis, Diagnostic Code 5024, is rated as degenerative arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 5003, which in turn is evaluated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint involved.

The Veteran is right handed.  Hence, his right shoulder disorder affects his major arm.  Under Diagnostic Code 5201, limitation of motion of the major arm to the shoulder level warrants a 20 percent rating, limitation to midway between the side and shoulder warrants a 30 percent rating, and limitation to 25 degrees from the side warrants a 40 percent rating. 

The Veteran is not entitled to a rating higher than 10 percent under Diagnostic Code 5201 because the evidence reflects his right shoulder symptoms have not more nearly approximated a limitation of motion to the shoulder level.

At the April 2008 VA contract examination, the appellant reported weakness and swelling but denied stiffness, heat, redness, giving way, lack of endurance, locking, fatigability, and dislocation.  He reported pain of 7/10 about once a week for two hours which was elicited by physical activity but relieved by rest and Motrin.  Physical examination revealed tenderness but was otherwise negative and range of motion was normal and not limited by pain.  After repetitions, the examiner noted that joint function was limited by pain but not fatigue, weakness, lack of endurance of incoordination; however, the additional limitation did not result in reduced range of motion.  Right shoulder x-ray findings were within normal limits.

At the June 2009 VA contract examination, the appellant reported intermittent pain, about once per day, but only occurring when pushing something heavy upward using the right arm.  He reported additional aggravation when reaching overhead, to include when he worked at a supermarket, but noted that it would subside with rest.  Physical examination was negative and revealed normal range of motion without pain, to include after repetitions.

At the December 2011 VA contract examination, the Veteran reported weakness, stiffness, giving way, and pain but denied swelling, heat, redness, lack of endurance, locking, fatigability, deformity, tenderness, drainage, effusion, subluxation and dislocation.  He noted functional impairment that prevented him from lifting heavy objects or his children for longer than a couple of minutes.  Physical examination revealed normal range of motion without pain, to include after repetitions.  The examiner noted that there was no functional impairment of the right shoulder, and that it was negative for localized tenderness, guarding, or subluxation.  All other testing for abnormalities was negative; there was no acromioclavicular disorder or impairment of the clavicle or scapula, or impact on ability to work.

During the Board hearing, the Veteran reported that he could not lift above his shoulder and that he has experienced pain.  He also noted that the right shoulder fatigued faster than the left.  See hearing transcript at page 10.  The Veteran is competent to testify as to such symptoms.  Here, however, the most probative evidence is the objective testing conducted at the examinations.  To the extent the appellant's testimony conflicts with those findings, the Board affords the examiners' findings greater weight.  

The probative evidence above reflects that limitation of motion did not more nearly approximate limitation to shoulder level, to include consideration of whether there was additional functional limitation during flare-ups.  The evidence also reflects that there was no ankylosis of scapulohumeral articulation, impairment of the humerus, or impairment of the clavicle or scapula warranting a higher rating under Diagnostic Codes 5200, 5202, or 5203.  For the foregoing reasons, entitlement to a rating higher than 10 percent is not warranted for right shoulder tendonitis.  This rating contemplates painful limitation of motion that is not shown to be to a compensable degree under applicable codes.

Pseudofolliculitis Barbae and Onychomycosis

The Veteran's pseudofolliculitis barbae and onychomycosis are currently evaluated as analogous to dermatitis under Diagnostic Code 7806.  Pursuant to the Rating Schedule, dermatophytosis (ringworm: of body, tinea corporis; of head, tinea capitis; of feet, tinea pedis; of beard area, tinea barbae; of nails, tinea unguium; of inguinal area (jock itch), tinea cruris) is rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, 7805), or dermatitis (Diagnostic Code 7806) depending upon the predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 7813.  The Board observes that the criteria for rating scars were revised effective October 23, 2008 and that a Veteran who was rated under Diagnostic Codes 7800-7805 before October 23, 2008 can request review under the new regulations.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008); 38 C.F.R. § 4.118 (2015).

In determining the predominant disability, the Board further observes that the current appeal involves essentially two distinct disabilities: pseudofolliculitis barbae, or razor bumps that result from shaving, and onychomycosis, or nail fungus, which the appellant has indicated afflicts his toenails.  As to pseudofolliculitis barbae, the Veteran has reported rash and skin eruptions on the face and neck, particularly in the shaving area.  As to onychomycosis, the Veteran has described crusting and discoloration of the toenails.  Nonetheless, in both cases, the predominant disability is consistent with dermatitis.

Under Diagnostic Code 7806, a noncompensable rating is warranted if less than five percent of the entire body or less than five percent of exposed areas are affected, and; no more than topical therapy was required during the past twelve-month period.  A 10 percent rating is warranted if at least five percent, but less than 20 percent, of the entire body, or at least five percent, but less than 20 percent, of exposed areas are affected, or; if intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past twelve-month period.  Higher evaluations are available for greater levels of disability.  Id.

For the following reasons, the evidence reflects that symptoms of the Veteran's pseudofolliculitis barbae and onychomycosis do not more nearly approximate the criteria for a compensable rating.

At the April 2008 VA contract examination, the Veteran reported that his toenail fungus is always present but that the razor bumps flare up and down.  He noted that he experiences shedding, crusting and occasional razor bumps but no exudation, ulcer formation or itching.  Over the previous twelve months, he had not received any treatment for the condition.  Physical examination revealed onychomycosis with exfoliation, crusting, hyperpigmentation of less than six square inches and abnormal texture of less than six square inches.  There was no ulceration, disfigurement, tissue loss, induration, inflexibility, hypopigmentation or limitation of motion.  Skin lesion coverage was less than one percent of the whole body and was not associated with systemic disease.  The examiner noted that pseudofolliculitis barbae was not currently active.

At the June 2009 VA contract examination, the Veteran reported that he had not been treated for pseudofolliculitis barbae, that it does not bother him, and that once in a while he will have a bump in his beard.  As to onychomycosis, he described discoloration of the toenails.  He denied any functional impairment resulting from either disorder.  Physical examination revealed onychomycosis but no current skin disease.  The toenails were discolored but not indurated, inflexible, hypopigmented, crusted, disfigured, or ulcerated.  There was hyperpigmentation but not greater than six square inches.  Abnormal texture was noted.  Exposed area was absent and lesion to exposed area was zero.  Lesion to whole body was less than one percent.  The examiner diagnosed the Veteran with quiescent pseudofolliculitis barbae and onychomycosis.

At the December 2011 VA contract examination, the Veteran reported that symptoms of pseudofolliculitis barbae occurred constantly and included exudation and crusting on the face but no ulcer formation, itching or shedding.  As to onychomycosis, he reported intermittent crusting on the toes but no exudation, ulcer formation, itching, or shedding.  He denied undergoing treatment for either condition in the last year or that either disorder resulted in any functional impairment.  Physical examination revealed pseudofolliculitis barbae with crusting and hyperpigmentation of less than six square inches but was otherwise negative.  Skin lesions were noted to be zero percent of the exposed area and one percent of the whole body and were not associated with a systemic disease or nervous condition.  Examination of the toes was negative.  The examiner diagnosed the Veteran with quiescent onychomycosis and active pseudofolliculitis barbae.  The examiner described the latter as mild and opined that it in no way affected employment or productivity.

At the July 2015 hearing, the Veteran reported sensitivity and puss in connection with the pseudofolliculitis barbae, which occurred about once every three months and stated that he cannot shave on a regular basis.

The above evidence reflects that the Veteran's symptoms have not more nearly approximated the criteria for a 10 percent rating under Diagnostic Code 7806.  The area affected was far less than between 5 and 20 percent of either the entire body or the area affected.  Moreover, the evidence did not show that he was undergoing systemic therapy such as corticosteroids or other immunosuppressive drugs.

Even if pseudofolliculitis barbae were evaluated as scars of the head, face, or neck, a compensable evaluation would not be warranted under either the former or revised Diagnostic Code 7800 as the examination findings do not indicate a characteristic of disfigurement.  While the December 2011 examiner noted crusting and hyperpigmentation, both were less than six square inches.  Prior examinations indicated that pseudofolliculitis barbae was not active at that time.

As to the Veteran's statements, he is competent to report observable symptoms involving his skin disabilities and his statements in this regard are credible as they were shown to be consistent with the examiners' findings.  None of the symptoms described by the Veteran or in the evidence, however, warrant a compensable rating under Diagnostic Code 7806 or any other potentially applicable diagnostic code.

Extraschedular

The discussion above reflects that the symptoms of the Veteran's right shoulder tendonitis, pseudofolliculitis barbae/onychomycosis, and migraine headaches are contemplated by the applicable rating criteria.  The effects of his right shoulder disability, including stiffness, weakness, and painful motion, have been fully considered and are contemplated in the rating schedule.  Similarly, symptoms of discolored and irritated skin and of severe headaches requiring rest are also contemplated in the rating schedule.  Thus, consideration of whether his disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Consideration of this issue is deferred pending further development below.

Conclusion

For the foregoing reasons, reasonable doubt has been resolved in favor of the Veteran in granting entitlement to a 50 percent rating for migraine headaches, beginning July 23, 2015.  As the preponderance of the evidence is against higher ratings for the remaining disabilities, the benefit of the doubt doctrine is not otherwise for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.


ORDER

Entitlement to a rating in excess of 30 percent for migraine headaches, prior to July 23, 2015, is denied.

Entitlement to a 50 percent rating for migraine headaches beginning July 23, 2015, is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to a rating in excess of 10 percent for right shoulder tendonitis is denied.

Entitlement to a compensable rating for pseudofolliculitis barbae and onychomycosis is denied.


REMAND

At the July 2015 hearing, the Veteran reported that his respiratory disease had worsened since his most recent pulmonary function test and that he experienced shortness of breath even when sedentary.  The appellant also reported that his low back disorder was "the worst it's ever been," that he is in constant pain and living off muscles relaxers and pain medication.  The most recent pulmonary function test and low back evaluation are dated from December 2011.  As these examinations took place nearly four years ago, the Board finds that more current VA evaluations are warranted.  See Olson v. Principi, 3 Vet. App. 480, 482 (1992).

Additionally, at the hearing, the Veteran reported that on or about June 2015, he had received a back x-ray from a medical facility associated with the VA Loma Linda Healthcare System.  This x-ray is not currently of record.  Hence, any outstanding VA treatment records, to include the June 2015 back x-rays, should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Obtain any treatment records associated with the VA Loma Linda Healthcare System not already contained in the claims file.  If the AOJ cannot locate such records, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

2. Thereafter, the Veteran should be afforded VA examinations to determine the current severity of his reactive airway disease and lumbar sprain.  In accordance with the latest worksheet for rating disorders spine and respiratory disorders, the examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of his current disorders.  All indicated tests must be performed.  The examiner must specify in the report that the claims file, consisting of Virtual VA and VBMS files, has been reviewed.

3. After the development requested has been completed, the AOJ should review any report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once.

4. After completing any additional development deemed necessary, readjudicate the claims.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


